DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Each of these claims effectively discloses that the valve is both automatically controlled and also manually operable.  However, such functions would require some very specific and specialized structure to allow manual override or manual operation of a valve that is otherwise automatically controlled, but the application as a whole fails to disclose how the dual operation valve actually functions or any structure that would allow manual overriding of an automatically controlled valve.  Therefore, the application as a whole lacks enablement for the claimed functions and structure.  As best understood by the examiner, the claims will be considered to allow some form of manual input to adjust a pressure setting of the valve (effectively some form of input to the controller to change a desired pressure range to be maintained). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim merely recites an intended use of the previously claimed structure, but does not disclose how the claimed function is performed.  It is assumed that the claim is intended to define that the controller is configured to operate the adjustable valve, in a similar manner as set forth in claim 6 and will be treated as such for the sake of the current Office Action. 
Claims 8-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed supra, it is unclear how the valve is configured to be automatically controlled by the controller and alternatively controlled manually. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 2 are not considered to provide any further structure or function to claim 1, which claims the valve as adjustable opened based upon a suction level in the airflow path.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim merely states an intended function of the previously claimed structure but does not require any specific additional structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (2,561,964) in view of Scheuren et al. (EP 1301114 B1) and Meyerhoefer (2,779,432).
Regarding claims 1 and 17 (as well as limitations of claim 19), Anderson discloses a surface cleaning head for a surface cleaning apparatus comprising: a dirty airflow path (18 to 20) extending between a dirty air inlet (18) and a dirty air outlet (44); and an adjustably opened valve assembly (50-54) operable to open and place the dirty airflow path in fluid communication with ambient pressure to control inlet pressure of the cleaner and cooling of the motor.  However, Anderson fails to disclose that the adjustable valve is automated or controlled to keep airflow within a desired range.  Scheuren discloses a similar vacuum cleaner device, also having an adjustable valve assembly (8) for optionally controlling suction pressure at the dirty air inlet of the vacuum cleaner, and teaches that the valve is preferably controlled automatically by a controller based upon a suction level within the dirty airflow path, wherein the automated valve assembly includes the adjustable valve, a sensor (25) operable to measure the suction within the dirty airflow path, and a controller (10) operable to control the adjustable valve based on the sensor measurement.  Scheuren further discloses that the electronic control is advantageous to provide the automatic control of pressure based on the pressure sensed (lines 2-14 on page 3 of English language translation), as opposed to manual control that relies on an operator to control the valve, and will provide functions of automatic reduction of pressure if a blockage is formed in the inlet and/or modifying the suction as needed to adapt to different applications as well as detection of different attachments to operate at different limits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar automatic control to the valve of Anderson, as taught by Scheuren, to provide the similar advantage of automatic control of the pressure at the inlet and in the dirty air flow path, to automatically reduce the pressure in the case of a blockage, as is well known in the art to protect the suction motor, and also to automatically control the valve for different cleaning application.  Further, Meyerhoefer discloses another similar vacuum cleaner, also having an adjustably opened valve to adjust intake suction to different levels to accommodate different cleaning functions by opening the valve by different amounts.  Therefore, it further would have been obvious to provide some additional control or sensor to allow the controller taught by Scheuren to control the valve to provide different incremental levels of openness as needed for different suction applications, in addition to the function of maintaining pressure below a threshold pressure to prevent overheating when the intake becomes clogged or blocked.  The disclosure of Scheuren to open the valve when a threshold pressure is reached, will effectively reduce the pressure to maintain a pressure below the threshold pressure, which is considered to be equivalent to keeping the airflow within a desired range (the range being defined as less than the threshold pressure) and is also applicable to claim 19.    
Regarding claim 2, the function disclosed for claim 1 is considered to be equivalent to the limitations of claim 2. 
Regarding claim 3, the disclosure for the control taught by Scheuren, when also applied to provide different suction modes, as taught by Meyerhoefer, would obviously need to open the valve more when an increase in suction is detected in order to maintain the desired suction range.  
Regarding claim 4, Scheuren further discloses that the sensor is positioned within the dirty airflow path.
Regarding claims 7, 16, 21 and 22, Anderson further discloses that the automated valve assembly includes an opening to fluidly communicate the dirty airflow path with ambient pressure, and wherein the opening is positioned above the surface to be cleaned on a top surface of the surface cleaning head, distal from the surface to be cleaned (equivalent to not positioned as close as possible, as set forth in claim 22) and spatially removed from the dirty air inlet.  
Regarding claims 8, 12, 13, 18 and 20, the teaching of Meyerhoefer to provide alternative airflow levels for different cleaning functions, in addition to the disclosure of Scheuren that different attachments may operate with different levels, will obviously require some form of user input to indicate to the controller what pressure level is desired for each function and/or attachment, such that the user input is understood to override a previous setting for the automated valve.  
Regarding claims 9-11, 14 and 15, user inputs are well known in the art to include a variety of common mechanisms, including a manual slide (taught by GB 2478388, provided as extrinsic evidence of common user input), a manual dial, as taught by Meyerhoefer, or a manual lever, as taught by Anderson, such that it further would have been obvious to provide any of the known user input means as a manner for the user to adjust the desired pressure, as discussed supra. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 28 June 2022, with respect to the prior art rejection(s) of claim(s) 35 U.S.C. 103 over Bosses in view of Scheuren have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anderson in view of Scheuren and further in view of Meyerhoefer, as discussed supra.  Meyerhoefer, along with additionally cited disclosure of Scheuren provides the motivation to make the controlled valve adjustable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Dimbylow et al. (GB 2471920), Anderson (2,561,964), Lee (7,634,836) and Worwag (7,941,893) provide cleaning devices having similar structure as the applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        18 October 2022